DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 13-16 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2-10, 13-16 & 18-20 each recite a broad recitation (i.e a broad range for inequalities, number of particles N, mass percentage A, porosity P1, compacted density PD, average particles sizes of substances I and II, and compositions) and the claims also 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ioka (WO 2018155314 A1, hereinafter using, as a translation, corresponding US 2020/0020971 A1).
Regarding claim 1-4, Ioka teaches a lithium-ion battery ([0021]-[0022]) comprising:		a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) 1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 7, 6 and 5 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of dependent claim 8 below. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 55 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above 
Regarding claim 5, Ioka teaches the lithium-ion battery of claim 1, wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 6, Ioka teaches the lithium-ion battery of claim 1, wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 7, Ioka teaches the lithium-ion battery of claim 1, wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]). 
Regarding claim 8, Ioka teaches the lithium-ion battery of claim 1, wherein an average particle size of the positive active substance I is more preferably 10 µm to 20 µm and the average particle size of particles of the positive active substance II is more preferably 2 µm to 5 µm  ([0034]).
Regarding claim 9, Ioka teaches the lithium-ion battery of claim 1, wherein the layered lithium nickel transition metal oxide is LixNiaMnsCo(1-a-s)O2 ([0037]) wherein a is preferably from 0.3 to 0.8, s and “1-a-s” each preferably being from 0.1 to 0.4 and such that a ≥ s and a ≥ (1-a-s) are satisfied ([0039]). However, when a and s are from 0.1 to 0.2, the resulting composition reads on the presently claimed lithium nickel transition metal oxide.  
Regarding claim 10, Ioka teaches the lithium-ion battery of claim 1, wherein the general formula of the olivine-type li-containing phosphate is LiFePO4
Regarding claim 11, Ioka teaches the lithium-ion battery of claim 1, wherein a negative active material such as Si, Si oxide, carbon materials including graphite and amorphous carbon is included in the negative electrode plate ([0050]-[0052]).
Regarding claims 12-13, Ioka teaches a positive electrode plate for a lithium-ion battery, comprising:													a positive current collector and a positive active material layer arranged on at least one surface of the positive current collector ([0024]-[0027] & [0032]-[0033]),				a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II, wherein the positive active substance I can be complex oxide such as a layered lithium nickel transition metal oxide, and the positive active substance II can be a polanion compound such as an olivine-type li-containing phosphate ([0033] & [0037]).													Ioka is silent as to the positive electrode plate satisfying 2.5 ≤ N/(PD*(1-P1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 7, 6 and 5 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of dependent claim 8 below. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I 1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent).
Regarding claim 14, Ioka teaches the positive electrode plate of claim 12, wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 15, Ioka teaches the positive electrode plate of claim 12, wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 16, Ioka teaches the positive electrode plate of claim 12, wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]).
Regarding claim 17, Ioka teaches an apparatus such as an automobile comprising a lithium-ion battery, wherein the lithium-ion battery is used as a power supply for the apparatus ([0074]) and the lithium-ion battery comprises:								a positive electrode plate ([0024]) including a positive current collector ([0026]-[0027]) and a positive active material layer arranged on at least one surface of the positive current collector ([0032]-[0033]), 											a positive active material in the positive active material layer comprises a positive active substance I and a positive active substance II, wherein the positive active substance I can be 1)*(1-A)) ≤ 21 where N, PD, P1 and A are defined in claim 1. However, Ioka’s values for PD, P1 and A substantially overlap with the presently claimed ranges as noted respectively in the rejection of dependent claims 7, 6 and 5 below. Ioka further teaches the average particle size of positive active substances I and II overlapping with the presently claimed ranges as noted in the rejection of dependent claim 8 below. Moreover, the positive electrode plate of Ioka similarly can include conventional materials including a conductive agent such as acetylene black and a binder such as PVDF in the positive electrode active material layer ([0042]-[0043]). Thus, in light of the average particle size of positive active substances I and II as well as values of PD, P1 and A in Ioka’s positive electrode plate substantially overlapping with the presently claimed ranges, one of ordinary skill in the art would expect N, the number of particles of positive active substance I accommodated in the positive active material layer in the thickness direction of the positive active material layer, to similarly overlap with a range of 6 to 55 as instantly claimed in claim 4. Given the variables PD, P1, A and the average particle size of positive active substances I and II, the value of N would be as claimed in claim 4 since N depends directly on each of the above noted variables wherein the composition is substantially identical (i.e positive active substances I, II, binder, conductive agent).
Regarding claim 18, Ioka teaches the apparatus of claim 17, wherein the mass percentage A of the positive active substance II in the total weight of the positive active material satisfies 10% ≤ A ≤ 40% ([0035]).
Regarding claim 19, Ioka teaches the apparatus of claim 17, wherein the porosity of the positive electrode plate preferably is from 20% to 26% ([0046]) which overlaps with presently claimed range.
Regarding claim 20, Ioka teaches the apparatus of claim 17, wherein the compacted density of the positive electrode plate is more preferably from 3.2 g/cm3 to 3.4 g/cm3 ([0047]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727